Citation Nr: 1707540	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  09-10 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent for low back strain.

2.  Entitlement to an initial rating higher than 20 percent for left shoulder strain.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from April 1997 to August 2001 and from February 2002 to December 2007.  He also had a period of active duty for training from February 1996 to June 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detrioit, Michigan.  Most recently, in November 2014, the Board remanded the case to the RO for further development and the case has been returned to the Board for appellate review. 

The record before the Board consists of records included within electronic files known as Virtual VA and the Veterans Benefits Management System.

The issue of a higher rating for the left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period of the claim, the Veteran's low back strain disability has been manifested by limitation of motion, but it has not caused ankylosis or any incapacitating episodes necessitating bed rest prescribed by a physician.

2.  As shown in the September 2015 VA spine examination report, the Veteran experiences mild radiculopathy of the right lower extremity as a result of his low back disability.



CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for low back strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243 (2016).

2.  The criteria for a separate 10 percent disability rating for radiculopathy of the right lower extremity have been met as of September 28, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the Veteran's claim for an initial increased disability rating, pre-adjudication VCAA notice was given to the Veteran at the time he filed his claim of entitlement to service connection for a back disability in October 2007.  Where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, and the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  The record also reflects that all pertinent available service treatment records and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations to address the severity of his service-connected low back disability, most recently in September 2015, and the Board finds the examination reports adequate for adjudication purposes.  The Board is aware of the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that § 4.59 requires that the listed range of motion testing be conducted to the extent practicable in all cases involving joint disabilities); however, given the Veteran is receiving the maximum rating based on limitation of motion of the spine and a higher rating requires ankylosis, there is no prejudice in the VA examination not having conformed to 38 C.F.R. § 4.59  as interpreted in Correia.

The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since the most recent examination.  As the Veteran has been afforded an adequate VA examination, the Board finds the RO substantially complied with the November 2014 remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's low back disability is rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Under the General Rating Formula, an evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

In connection with his claim for service connection for the low back disability, the Veteran underwent a VA examination in July 2008 and the examiner noted the Veteran's history having undergone surgery following an in-service back injury.  During the examination, the Veteran reported having daily back pain that he described as intermittent, sharp, and radiating down to his right leg.  Lifting caused flare ups, which could occur monthly.  He denied having any incapacitating episodes and did not use an assistive device for his back disability.  Reportedly, his conditions, including his low back, caused limitations in his ability to perform chores, drive, and shop; his occupational duties were affected by pain with walking and standing, decreased concentration, and the need for more frequent rest breaks.  

The Veteran's posture and gait were described as normal on the physical examination.  Range of motion testing of the lumbosacral spine revealed forward flexion from zero to 90 degrees, extension from zero to 30 degrees, lateral bending to the right and left from zero to 30 degrees, and lateral rotation to the right and left from zero to 30 degrees.  The examiner noted that the Veteran did not complain of pain with any of the movements tested and that there was no change with repetitive use testing.  The Veteran denied any additional limitation of his lumbar spine range of motion during a flare up but indicated that his function was slower and more difficulty due to increased pain.  He further indicated that his low back range of motion and function were "moderately" limited by pain and weakness following repetitive use or during a flare up and identified weakness as the major functional impact.  The examiner commented that the Veteran's report in this regard was based on his own estimation as there was no objective finding of additional limitation of movement following the repetitive use testing during the examination.  The neurological examination of the bilateral lower extremities revealed muscle strength of 5/5, intact pulses, and a negative straight leg raising test.  The examiner noted difficulty eliciting the deep tendon reflexes, bilaterally, at the patellar and Achilles tendons.  The examination resulted in a diagnosis of low back strain following surgery for disc herniation.  

On a March 2009 statement, the Veteran reported his range of motion was limited and that he had daily difficulty with standing, carrying and sleeping.  He further relayed that he had to do daily stretches and routines to walk or stand without pain.  

During a June 2012 VA back examination, the Veteran reported experiencing some stiffness and pain since the last examination.  He described having daily pain and discomfort with prolonged sitting or walking.  According to the Veteran, flare ups did not impact the function of his thoracolumbar spine.  On range of motion testing of the thoracolumbar spine, the Veteran demonstrated forward flexion to 90 degrees or greater, extension to 30 degrees or greater, right and left lateral flexion to 30 degrees or greater, and right and left lateral rotation to 30 degrees or greater.  There was no objective evidence of pain on range of motion testing and no additional loss of range of motion or functional impairment noted following repetitive use testing.  The physical examination revealed no evidence of tenderness or muscle spasms.  Muscle strength, reflexes, and sensory testing was normal for the bilateral lower extremities.  Straight leg raising test was negative for both legs.  The examiner determined that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no other neurological abnormalities identified as related to the thoracolumbar spine.  The examiner determined that the Veteran did not have IVDS and did not identify any other physical findings pertinent to the low back disability.  As determined by the examiner, the Veteran's thoracolumbar spine disability did not impact his ability to work.

The Veteran underwent an additional VA examination for his low back disability in January 2015, at which time he reported experiencing constant lower back pain and pain in his left leg and foot.  Flare ups occurred approximately once every two months, lasted for three days, and resulted in what the Veteran's described as being "total[ly] paralyzed" and "[unable to] walk without support."  He endorsed having functional loss or impairment of his back that he described as lost motion and pain all of the time.  

On the physical examination, the Veteran demonstrated thoracolumbar forward flexion from zero to 90 degrees, extension from zero to 20 degrees, right and left lateral flexion from zero to 30 degrees, and right and left lateral rotation from zero to 30 degrees.  Pain was noted on examination with forward flexion, extension and lateral flexion but did not result in or cause functional loss.  There was no evidence of pain with weight bearing.  Repetitive use testing revealed thoracolumbar forward flexion from zero to 80 degrees, extension from zero to 15 degrees, right and lateral flexion from zero to 30 degrees, and right and left lateral rotation from zero to 30 degrees.  The examiner noted that pain, fatigue, and lack of endurance significantly limited the Veteran's functional ability with repeated use over a period of time, which was described as forward flexion from zero to 60 degrees, extension from zero to 15 degrees, right and left lateral flexion from zero to 5 degrees, and right and left lateral rotation to zero.  Flare ups occurred once every two months, lasted for three days, and were moderate to severe in severity.  The examiner determined that pain, fatigue, and lack of endurance significantly limited the Veteran's functional ability with flare ups and described the Veteran's forward flexion as from -10 to 30 degrees, extension from -10 to -10 degrees, and lateral flexion and lateral rotation, to either the right or the left, as zero degrees.  His lumbar spine was not ankylosed and the examiner determined the Veteran did not have IVDS.  

The neurological examination of the lower extremities revealed normal muscle strength and absent reflexes and sensation for the left lower leg and/or ankle.  His reflexes and sensation were otherwise normal.  Straight leg raising test was negative on both sides.  The examiner determined the Veteran had mild radiculopathy of the left lower extremity and did not identify any other pertinent findings attributable to the low back disability.  The examiner concluded that the Veteran's low back disability impacted his ability to work in that he had limitations with standing or lifting.  

During the most recent VA examination on September 28, 2015, the Veteran reported experiencing low back pain associated with recurrent radiating right lower extremity pain consistent with radiculopathy.  He endorsed having frequent numbness of the bilateral thigh extending to the foot and denied any gastrointestinal or genitourinary difficulty.  The Veteran described flare ups requiring bedrest approximately seven times over the last year and reported that his back would "go out a couple times a month."  The Veteran reported difficulty with prolonged sitting and standing and that he had to leave his last position due to the need for frequent travel.  He was able to swim, bike up to five to 10 miles, and walk thirty to forty-five minutes at the market using a cart.  

The physical examination revealed thoracolumbar forward flexion from zero to 80 degrees, extension from zero to 20 degrees, right and left lateral flexion from zero to 20 degrees, and right and left lateral rotation from zero to 45 degrees.  Pain was noted on forward flexion and extension and with weight bearing.  Repetitive use testing elicited pain but no indication of a decrease in his range of motion; the examiner noted that the examination was medically consistent with the Veteran's statements describing his functional loss during flare ups.  Additional factors contributing to the Veteran's disability were listed as interference with sitting and standing, which were both limited due to pain.  Muscle strength, reflex, and sensory examinations were normal for both the right and left leg.  Straight leg raising test was positive on the right side.  The examiner identified mild radiculopathy of the right lower extremity and noted the Veteran had moderate intermittent pain and mild paresthesias and/or dysesthesias for the right leg.  The Veteran's spine was not ankylosed.  The examiner determined the Veteran had IVDS based on the Veteran's self-reported history of having gone to the emergency room six times during the previous year, with each involving bed rest lasting one to two days.  According to the examiner, the Veteran's disability impacted is ability to work in that he was unable to travel if it required extended sitting or prolonged standing, as is required for air travel and travel by car.  The examiner further determined that the Veteran's disability was moderate in severity, specifically considering that pain and fatigability would significantly limit his functional ability during flare ups or with repeated use over time.  The primary source of disability was identified as pain, with secondary limitations due to the limitation of the range of motion of the lumbar spine due to pain during flare ups.

VA medical records dated throughout the pendency of the claim document treatment of the Veteran's low back symptomatology, to include steroid injections for pain management.  These records further reflect the Veteran's reports of low back symptomatology which are consistent with those made during the VA examinations.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent at any time during the period of the claim. The VA examination reports and other medical evidence of record fails to show that he has had ankylosis (favorable or unfavorable) of his entire thoracolumbar spine at any time.  Although he was noted to have limitations of his thoracolumbar spine range of motion during the VA examinations due to such factors as pain, there is no evidence indicating that the Veteran did not have any motion in his back.  Indeed, VA examiners have specifically noted that his thoracolumbar spine is not ankylosed.  Moreover, there is no objective evidence of record indicating that he has required doctor prescribed bed rest for a total duration of at least 6 weeks over a 12 month period.  While the September 2015 VA examiner determined the Veteran has IVDS based on the Veteran's own report of having experienced six incapacitating episodes that required bedrest, his report is not supported by his medical treatment records.  There is no indication, even considering his own self-report, that the claimed incapacitating episodes lasted a total duration of at least six weeks.  Given this evidence, a rating higher than 40 percent is not warranted under the general rating formula or the formula for rating IVDS based on incapacitating episodes.

In reaching the above determination, the Board considered, along with the schedular criteria, evidence of functional loss due to flare ups of pain, fatigability, incoordination, pain on movement and weakness.  DeLuca, 8 Vet. App. at 206-07. However, as the Veteran is assigned the maximum schedular rating for loss of motion of the thoracolumbar spine, which means that DeLuca does not apply.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (Where a Veteran is in receipt of the maximum schedular rating based on limitation of motion and a higher rating requires ankylosis, the regulations pertaining to functional impairment are not for application). 

The Board notes that the Rating Schedule provides for a separate disability rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1).  In this regard, the Veteran has already been awarded a 40 percent rating for radiculopathy of the left lower extremity effective from October 24, 2013.  He has consistently denied, and the objective evidence does not otherwise show, that he experiences bladder or bowel impairment due to his low back disability.  He has made no reports of any genitourinary dysfunction attributable to his back.  Thus, separate ratings for neurological abnormalities of the bladder, bowel, or erectile dysfunction are not warranted.  

Notwithstanding the foregoing, after reviewing the evidence on file, the Board finds that pursuant to Note (1), the Veteran is entitled to a separate 10 percent disability rating for radiculopathy of the lower right extremity under Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  The term "incomplete paralysis," involved with peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

The September 28, 2015 VA examination report provides the earliest objective evidence of radiculopathy of the right lower extremity associated with the Veteran's low back disability.  Specifically, the September 2015 examiner determined the Veteran had radiculopathy of the right lower extremity with mild involvement of the sciatic nerve based on the clinical examination findings.  However, the preponderance of the evidence does not show that a higher rating is warranted for the right leg radiculopathy.  In this regard, the Board acknowledges that the Veteran has reported pain and numbness in the right lower extremity.  The record does not suggest that these symptoms more nearly approximate the moderate incomplete paralysis required for a higher rating, however; the medical evidence reflects no assessments of "moderate" impairment and the reported findings do not suggest such impairment.  The evidence predominantly reflects findings of normal muscle strength, normal reflexes, and normal sensation of the right lower extremity.  The Board finds the essentially normal medical findings are more probative than the Veteran's reported symptoms in determining the severity of the radiculopathy.  Thus, the Board finds the impairment more nearly approximates mild incomplete paralysis of the right sciatic nerve.

Other Considerations

In reaching the above decision, the Board has considered the Veteran's statements that a higher disability rating is warranted for his service-connected low back disability.  However, the Veteran has not identified any legal or factual basis justifying the assignment of a rating higher than what has been upheld herein.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the rating that has already been assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered the doctrine of reasonable doubt in reaching this decision; the Board has resolved reasonable doubt where applicable but has determined that it is not applicable to the claim for ratings higher than that currently in effect because the preponderance of the evidence is against the claim.

The Board has also considered whether the Veteran's claim should be referred to the VA Director of the Compensation for extra-schedular consideration under 38 C.F.R. § 3.321.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the service-connected low back disability, as discussed above, are contemplated by the schedular criteria and higher ratings are authorized for greater impairment.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, although the Veteran has submitted evidence of his medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to the disability. Therefore, the question of entitlement to a total disability rating based on individual unemployability due to his service-connected low back disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2011).


ORDER

A rating higher than 40 percent for low back strain is denied.

As of September 28, 2015, a 10 percent rating for radiculopathy of the right lower extremity is granted.


REMAND

As directed by the November 2014 remand, the Veteran underwent a VA examination in January 2015 to assess the severity of his service-connected left shoulder strain.  However, the Board finds that the January 2015 examination report is inadequate for rating purposes, as it does not indicate that range of motion testing of the Veteran's left shoulder was performed in active motion, passive motion, weight-bearing, and nonweight-bearing.  See 38 C.F.R. § 4.59; cf. Correia v. McDonald, 28 Vet. App. 158, 169-70.  Accordingly, the AOJ should afford the Veteran a new VA examination to determine the current severity of his service-connected left shoulder disabilities, to include full range of motion studies of both the Veteran's left shoulder and the opposite, undamaged joint.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Correia, 28 Vet. App. at 169-70; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

While on remand, the RO must obtain all outstanding VA and private medical records identified as pertinent to the claim.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records pertinent to the claim.

2.  Thereafter, afford the Veteran a VA examination with an appropriate examiner to determine the current severity of his left shoulder disability.  The evidentiary record, including a copy of this remand, must be made available to, and reviewed by, the examiner.  A complete history should be elicited from the Veteran, and the examiner should conduct any tests and studies deemed necessary.  All findings should be reported in detail.  The examiner is also asked to provide the following information: 

(a)  The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the service-connected left shoulder and the non-service connected right shoulder.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b)  The examiner must consider functional loss due to flare-ups, repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, and/or incoordination.  To the extent possible, any such determination should be expressed in terms of the estimated loss of range of motion.

(c)  The examiner should also address all current functional impairment from the Veteran's left shoulder disabilities, to include any impact on occupational functioning.

3.  After completed the above requested development, and any other development deemed necessary, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


